CORRECTION AND CLARIFICATION OF SUPPLEMENTAL MEMORANDUM OF DECISION (#178.10)
BY WAY OF CORRECTION:
1. Page 1, the next to last sentence should read as follows: "At the time of the second hearing, the evidence disclosed that, effective April 1, 2002, he received a base salary of $102,000 per annum, together with a bonus arrangement."
2. Page 2, Finding #4 should read as follows: "That the entry of this revised order will result in an additional arrearage in the amount of $9,624.00, for a total arrearage of $16,770.00, which includes the unpaid sanction in the amount of $250.00 and allows for a credit to the husband in the amount of $374.00 on the previously found arrearage."
BY WAY OF CLARIFICATION:
The court believes that its order is sufficiently clear and requires no clarification, however, given the procedural history of the case, the court offers the following comments:
1. That it is the intention of the court that 40% of all bonus income up to the ceiling as set forth in the order, received by defendant on orafter April 1, 2002, regardless of whether or not it is attributable to his present or previous compensation arrangement, shall be paid to the wife as additional unallocated alimony and child support.
2. That the court specifically found that the child support guidelines do not apply. Accordingly, except as set forth above, the defendant's Motion to Reargue Post Judgment dated December 30, 2002, is HEREBY DENIED.
THE COURT
  ___________________ SHAY, J.
CT Page 15517